1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                              Case No. 17-cv-1905 DMS (BGS)
      ADAM JAMES BOELKES,
11                                              ORDER (1) ADOPTING
                  Petitioner,                   MAGISTRATE JUDGE’S
12                                              REPORT AND
            v.                                  RECOMMENDATION AND
13                                              (2) DENYING PETITIONER’S
      CYNTHIA TOMPKINS, Warden,                 SECOND AMENDED PETITION
14
                  Respondent.
15
16
           On December 29, 2017, Petitioner Adam James Boelkes, a state prisoner
17
     proceeding pro se, filed a Second Amended Petition for a Writ of Habeas Corpus
18
     under 28 U.S.C. § 2254.      Respondent Cynthia Tompkins filed a response in
19
     opposition. On April 25, 2019, Magistrate Judge Bernard G. Skomal issued a Report
20
     and Recommendation (“R&R”), recommending that the Court deny Petitioner’s
21
     Second Amended Petition. Petitioner did not file an objection to the R&R.
22
           This Court, having reviewed de novo the Magistrate Judge’s R&R, adopts the
23
     Magistrate Judge’s recommendation and denies Petitioner’s Second Amended
24
     Petition. The Clerk of Court shall enter judgment accordingly.
25
           IT IS SO ORDERED.
26
     Dated: June 14, 2019
27
28

                                            –1–                       17-cv-1905 DMS (BGS)
